﻿419.	 Mr. President, I should like first of all to congratulate you upon your election to the presidency of the General Assembly. For the twenty-fifth anniversary of the adoption of the Universal Declaration of Human Rights we are proud to have as President a man who has the courage of his convictions.
420.	It was not my intention to mention in this statement the problem of the Middle East. Tragic circumstances compel me to do so.
421.	With the prolongation of the cease-fire, the hope of a diplomatic, just and balanced solution was born, and
Belgium had begun to believe that 1973 would at last witness the opening of true negotiations. The breach of the cease-fire sets back the chances of a negotiated solution and again plunges this region of the world into the horrors of war.
422.	The situation is complex. Egypt and Syria consider that Israel's refusal to withdraw from the occupied territories, its reluctance to accept the principle of non-acquisition of territory by force, could no longer be tolerated. The Palestinian people did not see approaching the moment when its legitimate aspirations would at long last be taken into consideration; Israel was becoming irritated at the difficulties of beginning a negotiation which would bring a peace that none of the parties would contest and by which its right to existence would be confirmed, thereby removing forever the spectre of its destruction.
423.	Belgium was cognizant of the sincerity of the positions of each of the parties, believed in their desire to conclude peace and felt their concern at the prolonged deadlock. But it could not resign itself to believing that weapons would be preferred to diplomacy. War sometimes brings victories; rarely does it bring solutions. We have known this for thousands of years. In such circumstances, our Organization must not be discouraged; it has the obligation to attempt once again to achieve the reconciliation and pacification for which it was created.
424.	The Security Council is in session — that is its duty. In our opinion, it must order rapidly the cessation of all fighting, and this without seeking first to determine the responsibility for this new confrontation.
425.	Then, this time, and without delay, Security Council resolution 242 (1967) must be implemented.
426.	My country, together with its European partners, will contribute to this end in order to establish secure and recognized boundaries in that region that are guaranteed by international commitments and protected by the presence of international peace-keeping forces. A situation of this kind would have made the present confrontation impossible.
427.	I shall say no more for the moment, but, as a European country that has known two deadly wars, I appeal to the Security Council to take action to stop the bloodshed.
428.	Mr. President, you are a citizen of Latin America, that vast continent whose peoples are striving to create a promising future. A gigantic task is being carried out in hope, and also in suffering and pain. With profound concern my country followed the evolution of the situation in Chile. The Belgian Government condemned most formally the overthrow by force of democratically elected bodies, and I cannot remain silent or fail to voice our concern regarding the maintenance of human and political freedoms in a country that is dear to us for more than one reason.
429.	In the introduction to his report on the work of the Organization [A/9001/Add. 1] the Secretary-General emphasized the progress achieved by our Organization in its
search for universality. We are happy to welcome the representatives of the Commonwealth of the Bahamas. As a European, I have special reasons for being gratified at the admission to the United Nations of the two German States. Their admission is the result of a realistic and courageous policy followed by the leaders of both States. It is also the fruit and the symbol, one might say, of the evolution we have seen in Europe and throughout the world of late. Cold war tensions are followed by detente; the era of multiple confrontations is succeeded by the present, the time for negotiation.
430.	We must underline the fact that the two German States sought to complete the normalization of their relations through their entry into our world Organization. The logical effect of this admission, it seems to me, should be the abrogation of the provisions of Articles 53 and 107 of the Charter, which mention "enemy States".
431.	We should also like to express our concern at the persistence of certain situations which jeopardize the Organization's desire for universality. Such is the case with regard to the African Territories of Mozambique, Angola and Guinea-Bissau. In this connexion we are duty-bound to note with regret that resolution 322 (1972), adopted unanimously by the Security Council on 22 November 1972, remains a dead letter in all its parts. Belgium continues to uphold this resolution, for which it voted, because it believes that the exercise of self-determination and independence cannot be refused to the peoples of those Territories.
432.	The purpose of the negotiations recommended by the Security Council is to transfer power to freely elected political institutions representing the whole of the populations concerned. In its bilateral relations with Portugal, as well as in the international bodies where it sits side by side with that country, Belgium, as in the past, will strive to convince the administering Power that it is up to that Power, first and foremost, to take the necessary steps to that end.
433.	We are gratified to find that a spirit of mutual understanding has permitted the authentic representatives of Papua New Guinea and the Australian Government to proclaim the independence of that territory not later than 1975. The Commonwealth of the Bahamas has already joined us, following fruitful negotiations with the former administering Power. May these two glowing testimonies of accession to independence through negotiation encourage Portugal to do likewise.
434.	At the same time that it reaffirmed the inalienable right of the peoples of the Portuguese Territories to self-determination and independence, the Security Council recognized the legitimacy of their struggle to acquire that right. In this spirit Belgium is prepared to consider the granting, through international organizations, of humanitarian assistance to the victims of that struggle.
435.	We also express the hope that in Namibia, Southern Rhodesia, Korea and Viet-Nam, decolonization and detente will very soon, for the happiness of those peoples and in the interest of relations among nations, add to the universal character of our Organization.
436.	The basis of the two trends — decolonization and detente in terms of closer co-operation among all countries of the world — is unquestionably the recognition of fundamental human rights. To desire detente is to renounce the aims of war, even when one believes that one can achieve them through non-violent means.
437.	To desire detente is to eliminate the fear of an attack. It is to engender at the same time security, which is the first condition for any co-operation. True peace, a peace that is not a mere armistice, implies the rule of law; that is to say, a state where the rule of law prevails and respect for human rights is recognized for all citizens without distinction.
438.	The sometimes uncertain and always cruel play of unbridled nationalism is certainly not the best road to peace. This is a truth that the peoples of Europe learned to their sorrow and at great cost and much suffering. This truth so dearly bought has led them to establish a "Community" as a framework for their reconciliation and co-operation.
439.	The political purpose of that Community, as instituted by treaties, was recalled and confirmed by the summit conference of its nine members held in Paris in October 1972. At the same time, that Conference spelled out the terms of the challenge that the peoples of Europe intend to take up. By virtue of that challenge, the European Community proposes in particular to make a creative contribution, within the limits of its human, intellectual and material resources, and to affirm its own concepts in international relations in keeping with its desire for an open policy for progress, peace and co-operation.
440.	The initial role of the European Community will be to show that it is possible to constitute a powerful entity on the production level and on that of human creativity, fully adapted to the industrial and technological requirements of our time, without, however, yielding to the temptations of what some have called the nationalist universalism of the great Powers. We believe that the realization of this ambition will be greatly facilitated if, at the same time and progressively, the constituent rules of the universal community grouping all the nations of the world are clearly spelled out on the basis of the provisions of the Charter.
441.	It is in this spirit that my country, like the other members of the European Community, wishes to avail itself of the opportunity afforded by the Conference on Security and Co-operation in Europe. To consolidate detente and security in Europe means to seek out and create the necessary conditions for multifaceted co-operation among all the countries of the continent. As a prior condition to the search for security and co-operation of Europe as a whole, it was necessary to normalize relations between the two German States. Similarly, and in a wider context, we believe that normalized relations between all the European States — States whose economic and social systems are different — should provide an essential contribution to the establishment of the world community.
442.	I have sought to place the integration efforts of the countries of the European Community in the perspective of a more distant goal, that of the universal community of all nations. In our view, talks and negotiations between East
and West represent the next stage and a step towards that ultimate objective.
443.	The Conference on Security and Co-operation in Europe must therefore be placed on a sound and secure basis. In this connexion, we attach particular importance to the development of the human relationships with which the Conference must concern itself. On that occasion too, a step must be taken towards enlarging the exercise of human rights.
444.	We consider, indeed, that detente in Europe will be neither complete nor lasting so long as people are unable to meet together freely, without hindrance of any kind, so long as they are unable to express themselves without constraint and see what they wish to see, so long as there are still obstacles and barriers that prevent those who wish to do so from reading or being read.
445.	In this context I associate myself with the warning of my British colleague, who stated that detente must be genuine and not an illusion [2128th meeting, para. 124].
446.	The lot that we assign to a man — considered as an individual, as a member of a family or of the various groups constituting our societies — the lot of man determines to a great extent the quality of the relationships we propose to establish among States.
447.	I do not lose sight of the fact that order and stability in international relations demand strict observance of the rule of non-interference in the internal affairs of States. This is the raison d'etre and the wisdom of Article 2, paragraph 7, of the Charter. Belgium has no intention of departing from that precept. However, it must be emphasized that non-interference cannot mean indifference, insensitivity, lack of concern for others. It seems obvious that, if it is impossible for us to build between us bridges of a certain human solidarity, the limits of our forthcoming agreement will be extremely narrow, not to say distorted.
448.	What we have in mind is a detente that is not fictitious, but real and genuine, a detente among open societies. To my way of thinking, a detente of this kind implies not only a continuing exchange of products but also a guaranteed interchange of people and ideas.
449.	The negotiations on balanced reduction of forces constitute a particular element in our efforts to consolidate detente in Europe; they represent at one and the same time a test and a step that could serve as an example. It is a test, for we -cannot visualize any serious effort in the matter of detente without a concomitant concern with regard to reducing the weapons for waging war or intensifying threats or tensions.
450.	This concern for some tangible and voluntary manifestation of detente should be seen in the light of our concern for the further development of human relations and contacts. In point of fact, such relations and contacts have so far been limited to a strict minimum, that is, to only those absolutely necessary among the leaders and officials of the countries concerned. The negotiations on a mutually balanced reduction of forces are also a step that could serve
as an example because, in the view of the Belgian Government, they could be the prelude to a general reduction of armaments throughout the world. Belgium was gratified, moreover, at the progress achieved in the contacts of the SALT negotiations. This is reassuring with regard to the commitments undertaken by the nuclear Powers on the conclusion of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII)]. My country also welcomed the agreements concluded between the United States and the Soviet Union in their search for an adjustment in their bilateral relations and in their desire to reduce the risk of nuclear confrontation between the two Powers.
451.	Furthermore, we have noted with satisfaction the fact that the dialogue between the United States and the People's Republic of China is proceeding in furtherance of greater stability in Asia. My Government is gratified by the progressive normalization of relations between those two great countries.
452.	May I be allowed to thank the Secretary-General of our Organization for his first report on the studies conducted by the peace-research institutions [A/9130 and Add.l]. My country initiated this action because, in our opinion, fundamental research into the bases and the conditions of peace, into the sources, motivations and development of conflicts, can make a great contribution to the mission of peace of our Organization. The listing of the work already achieved is far from complete, considering that a great number of research centres have not yet responded to the action taken by the Secretary-General.
453.	Furthermore, my delegation has had the opportunity on several occasions to describe the scope of our proposal, which goes much further than a simple compilation of peace-research efforts. We therefore believe that the undertaking must continue and we hope that the report which the Secretary-General will submit at the next session of the General Assembly will be more comprehensive.
454.	It seems to me, moreover, that the basic research will be useful not only in connexion with the problems of war and peace in the conventional meaning of those terms. In the context of our relations in times of peace, the' research could also make an essential contribution to the thinking of statesmen and to informing public opinion. What is more, this has already been done. I have in mind, inter alia, the line of thinking to which the work performed at the instigation of the Club of Rome has given rise, as well as the studies conducted by UNCTAD or in connexion with its activities.
455.	The development of international economic relations over recent years shows that the concept of collective economic security could usefully be studied in greater depth both at the research level and concurrently, preferably, within the framework of the specialized agencies. Whether we are concerned with the monetary crisis, with the preparation of tariff negotiations, with the problems resulting from the existence of multinational companies, with energy requirements, or with the limits to the resources of our planet, our universal interdependence and, consequently, the usefulness of thinking seriously about the conditions for economic security, become more and more apparent.
456.	It has often seemed that men discover wisdom only when compelled to do so by the force of events. It is quite possible that we may be at one of these junctures in history.
457.	With increasing sharpness, the United Nations is questioning the directions being taken by the international community in the fields of economic and social development. This critical analysis is being conducted both in the light of the traditional basic tenets of the growth concept and in the light of concerns that have become more imperative, such as the population explosion and the preservation of the human environment.
458.	This critical rethinking is also proceeding with a view to improving the management of the international Organization and enhancing its effectiveness. On this subject, the efforts being made to formulate working programmes and medium-term plans for the Organization and its related institutions — a matter closely linked to an improvement in budget forecasts — are gratifying.
459.	The multiplicity of the problems mentioned and the complexity of the programmes undertaken make the necessity for consolidation more and more pressing, at both the conceptual and the operational level.
460.	Without any doubt, it is for the Economic and Social Council and the Assembly to effect such consolidation and to become the rallying-point for thinking on the matter.
461.	The adoption by the Assembly in 1970 of the International Development Strategy [resolution 2626 (XXV)] provided a framework for working out the necessary consolidation. The Organization has indeed addressed itself, during the current decade, to a review and evaluation on a continuing basis of the progress achieved in implementing the Development Strategy with respect to both the developing and the industrialized countries. It is clear that by systematizing the study of development problems the Strategy will make it possible to mark the road already covered, to measure the laps that have been completed, to review the priorities set, and to lay down new guidelines.
462.	As far as Belgium is concerned, co-operation with the developing countries is based on the same principles as those underlying our efforts to promote detente and cooperation in Europe. In both cases, the aim is to forge friendly links among all nations and to achieve international co-operation through the solution of international problems by promoting and encouraging respect for human rights and for fundamental freedoms for all, as provided in Article 1 of the Charter.
463.	My country is fully aware of the particular duties incumbent upon it in this matter. Economic integration, of which it is a beneficiary within the framework of the European Economic Community, is not an end in itself. The nine countries have now set up a specific framework for establishing their trade relations and their economic cooperation with the African countries and Madagascar. Important negotiations were recently begun for the purpose of extending these links to other countries and gearing them to the new requirements of development.
39
464.	But over and above this regional approach, the disadvantages of which should be greatly reduced following the enlargement of the Community, the Europe of the nine has set itself the goal of co-operating with the developing countries on an increasingly world-wide scale. The system of generalized preferences is the start of this trend in the direction of a more general approach.
465.	The promotion of commodity agreements is also' part of this approach. As is common knowledge, the purpose of these agreements is to help to stabilize the prices of commodities and to intensify the trade of the developing countries, and this intensification should also facilitate the future multilateral trade negotiations carried out within GATT.
466.	Similarly, the monetary negotiations should take into account the interests of the developing countries and the increase in the resources which may be transferred to them.
467.	The recent occurrence of a tragic situation has drawn the world's attention to one particular aspect of the idea of collective economic security. I am referring here to the surge of the drought which has stricken the populations of Sahelian region in central Africa.
468.	Like so many other Governments, the Belgian Government has tried to express the feeling of solidarity which has emerged spontaneously among our populations in a tangible and effective form. To the extent that our means allow, we hope that we have helped to meet the needs which were, and still are, enormous. Our aid was provided bilaterally as well as through the co-ordinating machinery set up by FAO.
469.	The work done by the latter organization deserves our praise. In reading the reports of the teams we have sent into the field, I am, however, struck by the amount of improvisation which was inevitable at the initial stage of relief co-ordination. I fear that the effectiveness of the voluntary action must have suffered as a consequence.
470.	In order to improve the utilization of our aid capability, action on two levels might be considered.
471.	The proposal submitted by the Secretary of State of the United States for the organization of a world food conference in 1974 seems to me to meet a fundamental medium-term need. However, I think it would be advisable also to consider the usefulness of setting up permanent emergency machinery for food aid problems as a whole.
472.	The field of action of this machinery would be twofold. It would be both a centre of information and study and an emergency relief agency for critical food situations. I think that such an arrangement could be developed from what is already operating within the framework of FAO.
473.	I wish to limit my statement to the crisis in the Middle East and to the two major matters of constant concern to all countries: political and military detente and co-operation for development. In our opinion, the need for action in these three fields derives from the fundamental principles of
the Charter: justice and respect for the equality of rights of peoples and individuals. Unless there is respect for such rights our Organization cannot hope to fulfil the mission entrusted to it — that of being a centre for harmonizing the action of nations in the attainment of common ends.